Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140422                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 140422
                                                                    COA: 281197
                                                                    Wayne CC: 07-009190-01
  DEDRICK LAVONZ McCAULEY,
           Defendant-Appellee.

  _________________________________________/

          By order of January 12, 2011, the application for leave to appeal the January 19,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Lafler v Cooper, cert gtd 131 S Ct 856 (2011). On order of the Court, the case having
  been decided on March 21, 2012, 566 US ___; 132 S Ct 1376; 182 L Ed 2d 398 (2012),
  the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REVERSE the judgment of the Court of Appeals, we VACATE the
  judgment of sentence of the Wayne Circuit Court, and we REMAND this case to the trial
  court for consideration of an appropriate remedy in light of Lafler. The trial court did not
  clearly err in concluding that defense counsel was ineffective, and if the defendant had
  been properly advised of the prosecutor’s aiding and abetting theory, that there was a
  reasonable probability that the defendant would have accepted the prosecutor’s plea offer.
  On remand, the prosecutor shall reoffer the plea proposal, and once this has occurred, the
  trial court “may exercise discretion in deciding whether to vacate the conviction from
  trial and accept the plea or leave the conviction undisturbed.” Lafler, slip op at 13. In
  exercising that discretion, the trial court may consider the defendant’s willingness to
  accept responsibility for his actions, and it may also consider any information concerning
  the crime that was discovered after the plea offer was made to fashion a remedy that does
  not require the prosecution to incur the expense of conducting a new trial. Id.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
           t1017                                                               Clerk